Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,624,717. 
Claim 1 of this application
Claim 1 of the US patent
A method for planning a treatment for correcting malocclusions, comprising:
A computer-implemented method for planning a treatment for correcting malocclusions, comprising:
applying a label to one or more teeth within a digitized three-dimensional dental model;
receiving a scanned dental model of a subject's dentition; generating a digitized three-dimensional dental anatomy model by one or more processors; applying a label to one or more teeth within the digitized three-dimensional dental model;
causing a simulated ball to roll digitally along an exterior of the one or more teeth and gums within the digitized three-dimensional dental model such that inflection changes in a path or trajectory of the simulated ball are detected, wherein the inflection changes are indicative of boundaries between each of the one or more teeth and gums;
simulating a rolling ball process along an exterior of the one or more teeth and gums within the digitized three-dimensional dental model and detecting for changes in a path of the simulated rolling ball; determining a boundary between each of the one or more teeth and gums based on a path or trajectory of the rolling ball, wherein a change in energy state from a high energy state to a low resting state of the simulated rolling ball while detecting for inflection changes is indicative of the boundary between each of the one or more teeth and gums;
assigning a hard or soft region to each of the one or more teeth and gums within the digitized three-dimensional dental model; and
extrapolating a further boundary between adjacent teeth which is inaccessible to the simulated rolling ball by projecting a trajectory of the rolling ball between the adjacent teeth; assigning a hard or soft region to each of the one or more teeth and gums within the digitized three-dimensional dental model;
moving a position of the one or more teeth within the digitized three-dimensional dental model to correct for malocclusions.
moving a position of the one or more teeth within the digitized three-dimensional dental model to correct for malocclusions; and generating an adjusted dental anatomy model in developing a treatment plan.



Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed invention of the US patent contains all features of the claim 1 in the application.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of records does not teach or suggest:  causing a simulated ball to roll digitally along an exterior of the one or more teeth and gums within the digitized three-dimensional dental model such that inflection changes in a path or trajectory of the simulated ball are detected, wherein the inflection changes are indicative of boundaries between each of the one or more teeth and gums.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU K NGUYEN whose telephone number is (571)272-7645. The examiner can normally be reached M-F 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee M. Tung can be reached on (571) 272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU K NGUYEN/        Primary Examiner, Art Unit 2616